         UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


Camelot Banquet Rooms, Inc.,
Downtown Juneau Investments, LLC,
Midrad, LLC, and
PPH Properties I, LLC

                    Plaintiffs

             v.                                 Case No. 20-cv-601-LA

United States Small Business
Administration; Jovita Carranza, in her
Official Capacity as Administrator of the
Small Business Administration; United
States of America; and Steven Mnuchin, in
his Official Capacity as United States
Secretary of Treasury,

                    Defendants


                 EMERGENCY MOTION FOR
            TEMPORARY RESTRAINING ORDER and
               PRELIMINARY INJUNCTION and
        REQUEST FOR IMMEDIATE TELEPHONIC HEARING


      Plaintiffs, by their counsel, The Jeff Scott Olson Law Firm, by Attorney Jeff Scott

Olson, pursuant to FRCivP, Rule 65, hereby move the Court for the entry of an

Emergency Temporary Restraining Order (“TRO”) and Preliminary Injunction

prohibiting the Small Business Administration (“SBA”) and Jovita Carranza in her

official capacity as the Administrator thereof, the United States of America, and Steven




          Case 2:20-cv-00601-LA Filed 04/14/20 Page 1 of 6 Document 8
Mnuchin in his official capacity as the United States Secretary of Treasury (collectively

“Defendants”) from enforcing 13 C.F.R. 120.110(p) and SBA Standard Operating

Procedure 50 10 5(K), Subpart B III (A)(15) against Plaintiffs, when applying for benefits

under the Paycheck Protection Program (“PPP”) of the Coronavirus Aid, Relief, and

Economic Security Act (the “CARES Act”). In support of this motion, Plaintiffs assert

the following.


       1.        This motion is filed in response to the SBA’s guidance for implementing

its Congressional charges under the CARES Act.

       2.        The CARES Act creates a new business loan program titled the

Paycheck Protection Program (“PPP”), funds the same on a “first come, first served”

basis, provides two statutory criteria regarding a business’s eligibility, and tasks the SBA

with administering the program. The SBA’s promulgated guidance seeks to enforce 13

C.F.R § 120.110(p) (the “Regulation”), effectively denying Plaintiffs (and others who

similarly engaged in the lawful presentation of adult entertainment) access to the

financial benefit based on an unconstitutional Regulation.

       3.        Because the funding for the PPP is being dispensed on a “first-come, first-

served” basis, and because of the severe impact that government-mandated “shut

down” or “stay home” orders have had on businesses, especially the service industry,

the SBA’s enforcement of this Regulation is ruinous and irreparable for Plaintiffs’

businesses, its employees, and dancers who perform on its premises. Delay in ruling




            Case 2:20-cv-00601-LA Filed 04/14/20 Page 2 of 6 Document 8
will deprive the Plaintiffs of any remedy at all.

       4.      As set forth more fully in the supporting brief and accompanying

proposed findings of fact, filed herewith, the Regulation is unquestionably a content-

based directive. Content-based restrictions on expression are presumed to be

unconstitutional, so the government bears a heavy burden to demonstrate the Regulation

is narrowly tailored to a compelling interest. The Regulation uses concepts taken from

obscenity jurisprudence without the necessary safeguards to protect legitimate, non-

obscene expression. The Regulation violates the doctrine of unconstitutional conditions

and also denies equal protection of the law. These points weigh heavily in Plaintiffs’

favor on the likelihood of success.

       5.      Pursuant to Rule 65(b)(1)(B), the undersigned hereby certifies that he has

sought out the email addresses for Defendants and their counsel and will be providing

notice in conformity with the Certificate of Service appended to the end of this

document.

                                  PRAYER FOR RELIEF


       For the reasons set forth above and in the Brief in Support of this Motion,

Plaintiff respectfully requests this Honorable Court:


       A.       Issue orders granting a Temporary Restraining Order, Preliminary, and

Permanent Injunction enjoining the Defendants, as well as their employees, agent and




            Case 2:20-cv-00601-LA Filed 04/14/20 Page 3 of 6 Document 8
representatives, including the SBA’s lending banks, from enforcing or utilizing in any

fashion or manner whatsoever, 13 C.F.R. § 120.110(p) and SBA SOP 50 10 5(K), Ch.

2(III)(A)(15) in regard to loan applications made pursuant to the Payroll Protection

Program of the CARES Act;

        B.       As part of those orders, order the Defendants, as well as their

employees, agent and representatives, to notify, as expeditiously as possible, all SBA

lending banks to immediately discontinue utilizing 13 C.F.R. § 120.110(p) and/or SBA

SOP 50 10 5(K), Ch. 2(III)(A)(15) as criteria for determining PPP loan application

eligibility, and to fully process all PPP loan applications without reference to such

regulations and procedures;

        C.      Also as part of those orders, order the Defendants, as well as their

employees, agent and representatives, including the SBA’s lending banks, to restore

Plaintiffs to the place in the application queue as they were at the time of application in

the event that its application has already been formally denied, derailed, or paused

because of the challenged regulations and procedures challenged here;

        D.      Enter an award of attorneys’ fees and costs against the Defendants and

in favor of the Plaintiffs; and

        E.      Enter any such other and further relief as this Court may fi nd to

be warranted in order to effect justice.




             Case 2:20-cv-00601-LA Filed 04/14/20 Page 4 of 6 Document 8
        Dated April 13, 2020

                     Respectfully submitted,

                     Camelot Banquet Rooms, Inc.,
                     Downtown Juneau Investments, LLC,
                     Midrad, LLC, and
                     PPH Properties I, LLC,

                     Plaintiffs, By

                     THE JEFF SCOTT OLSON LAW FIRM, S. C.

                     Jeff Scott Olson
                     State Bar Number 1016284
                     131 West Wilson Street, Suite 1200
                     Madison, Wisconsin 53703
                     Phone (608) 283-6001
                     Fax       (608) 283-0945
                     Email JSOlson@scofflaw.com


                             /s/ Jeff Scott Olson
                     ____________________________________
                     Jeff Scott Olson
                     ATTORNEYS FOR PLAINTIFF




                               5

Case 2:20-cv-00601-LA Filed 04/14/20 Page 5 of 6 Document 8
                           CERTIFICATE OF SERVICE

I certify that on April 14, 2020, I electronically filed the foregoing document with the
Clerk of the Court using the ECF system, which will send notification of such filing to
all counsel of record.

On April 14, 2020, a courtesy copy of the foregoing document was emailed to the parties
and their counsels as follows:

Eric Benderson
Associate General Counsel for Litigation and Claims for the Small Business
Administration
Eric.benderon@sba.gov

Susan M. Knepel, Chief, Civil Division
US Attorney's Office, Eastern District of Wisconsin
517 E Wisconsin Ave Rm 530
Milwaukee WI 53202-4509
Phone: (414) 297-1700
Fax: (414) 297-4394
Email: susan.knepel@usdoj.gov


A copy of this document will be served on all Defendants and their counsels with the
summons and complaint via registered or certified mail and in conformity with FED.
R. CIV. P. 4 and a supplemental certificate of service will filed with the Court.

                                    /s/ Jeff Scott Olson
                                    _____________________________________




                                       6

   Case 2:20-cv-00601-LA Filed 04/14/20 Page 6 of 6 Document 8
